As filed with the Securities and Exchange Commission on February 26, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22045 Wisconsin Capital Funds, Inc. (Exact name of registrant as specified in charter) 1200 John Q. Hammons Drive, 2nd Floor Madison, WI 53717 (Address of principal executive offices) (Zip code) Thomas G. Plumb 1200 John Q. Hammons Drive, 2nd Floor Madison, WI 53717 (Name and address of agent for service) 608-824-8800 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2007 Item 1. Schedule of Investments. Plumb Balanced Fund Schedule of Investments December 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 66.49% Air Freight & Logistics - 1.55% United Parcel Service, Inc. 13,200 $ 933,504 Beverages - 1.67% The Coca-Cola Co. 16,400 1,006,468 Biotechnology - 0.66% Amgen, Inc. (a) 8,500 394,740 Communications Equipment - 2.65% Cisco Systems, Inc. (a) 59,000 1,597,130 Computers & Peripherals - 1.03% Dell, Inc. (a) 25,200 617,652 Consumer Finance - 0.96% Discover Financial Services 38,500 580,580 Diversified Consumer Services - 3.94% Apollo Group, Inc. (a) 8,200 575,230 Career Education Corp. (a) 20,000 502,800 Corinthian Colleges, Inc. (a) 84,000 1,293,600 2,371,630 Diversified Financial Services - 4.58% Bank of America Corp. 23,600 973,736 J.P. Morgan Chase & Co. 19,000 829,350 Moody's Corp. 26,800 956,760 2,759,846 Electronic Equipment & Instruments - 0.98% Anixter International, Inc. (a) 9,500 591,565 Food & Staples Retailing - 3.82% CVS Corp. 25,000 993,750 Walgreen Co. 14,000 533,120 Wal-Mart Stores, Inc. 16,300 774,739 2,301,609 Food Products - 1.71% Kraft Foods, Inc. 16,000 522,080 Nestle SA - ADR 4,400 505,234 1,027,314 Health Care Equipment & Supplies - 4.48% Covidien Ltd. 16,200 717,498 Medtronic, Inc. 23,000 1,156,210 Zimmer Holdings, Inc. (a) 12,500 826,875 2,700,583 Health Care Providers & Services - 2.72% Cardinal Health, Inc. 18,000 1,039,500 McKesson Corp. 9,100 596,141 1,635,641 Hotels Restaurants & Leisure - 0.39% Wyndham Worldwide Corp. 10,000 235,600 Industrial Conglomerates - 3.41% General Electric Co. 35,000 1,297,450 Tyco International Ltd. 19,000 753,350 2,050,800 Insurance - 4.68% American International Group, Inc. 24,000 1,399,200 Berkshire Hathaway, Inc. (a) 10 1,416,000 2,815,200 IT Services - 5.67% Electronic Data Systems Corp. 58,000 1,202,340 Fiserv, Inc. (a) 20,000 1,109,800 Metavante Technologies, Inc. 16,000 373,120 Western Union Co. 30,000 728,400 3,413,660 Media - 0.66% The McGraw-Hill Companies, Inc. 9,100 398,671 Multiline Retail - 1.24% Kohl's Corp. (a) 16,300 746,540 Oil, Gas & Consumable Fuels - 4.83% ChevronTexaco Corp. 15,700 1,465,281 Exxon Mobil Corp. 15,400 1,442,826 2,908,107 Pharmaceuticals - 4.77% Johnson & Johnson 19,400 1,293,980 Merck & Co., Inc. 14,300 830,973 Pfizer, Inc. 33,000 750,090 2,875,043 Road & Rail - 1.11% Burlington Northern Santa Fe Corp. 8,000 665,840 Semiconductor & Semiconductor Equipment - 1.39% Microchip Technology, Inc. 26,700 838,914 Software - 4.37% Microsoft Corp. 74,000 2,634,400 Specialty Retail - 2.70% Cabela's, Inc. (a) 64,000 964,480 Cost Plus, Inc. (a) 90,000 390,600 Home Depot, Inc. 10,000 269,400 1,624,480 Thrifts & Mortgage Finance - 0.52% Washington Mutual, Inc. 23,200 315,752 TOTAL COMMON STOCKS (Cost $42,302,590) 40,041,269 PREFERRED STOCKS - 3.51% Diversified Financial Services - 0.87% Citigroup Capital 24,270 520,591 Security And Commodity Brokers, Dealers, Exchanges, And Services - 1.25% Fifth Third Capital 35,000 755,300 Thrifts & Mortgage Finance - 1.39% Federal Home Loan Mortgage Corp. (a) 32,000 836,800 TOTAL PREFERRED STOCKS (Cost $2,265,162) 2,112,691 EXCHANGE-TRADED FUND - 0.79% Vanguard Tax-managed Fund 10,000 479,200 TOTAL EXCHANGE-TRADED FUND (Cost $520,400) 479,200 Principal Amount Value CORPORATE BONDS - 19.41% Beverages - 1.66% Anheuser-Busch Companies, Inc. 5.750%, 01/15/2011 $ 1,000,000 1,000,321 Capital Markets - 1.61% Bear Stearns Companies, Inc. 4.550%, 06/23/2010 1,000,000 967,517 Chemicals - 1.74% EI Du Pont De Nemours & Co. 6.875%, 10/15/2009 1,000,000 1,045,536 Credit Intermediation and Related Activities - 1.71% Household Finance Corp. 6.375%, 11/27/2012 1,000,000 1,029,417 Electric, Gas, And Sanitary Services - 1.72% WPS Resources Corp. 7.000%, 11/01/2009 1,000,000 1,038,090 Food & Staples Retailing - 1.74% Wal-Mart Stores, Inc. 6.875%, 08/10/2009 1,000,000 1,045,513 Insurance - 1.72% Marsh & McLennan Companies, Inc. 7.125%, 06/15/2009 1,000,000 1,034,289 Non-depository Credit Institutions - 4.18% American General Financial Corp. 5.800%, 09/15/2013 500,000 501,551 American General Finance Co. 5.850%, 06/01/2013 1,000,000 990,097 General Electric Capital Corp. 5.200%, 02/01/2011 1,000,000 1,026,747 2,518,395 Publishing Industries - 1.68% Oracle Corp. 5.000%, 01/15/2011 1,000,000 1,013,931 Specialty Retail - 1.65% Home Depot, Inc. 4.625%, 08/15/2010 1,000,000 993,936 TOTAL CORPORATE BONDS (Cost $11,574,455) 11,686,945 U.S. GOVERNMENT AGENCY ISSUES - 2.52% Federal Home Loan Bank, 5.000%, 07/12/2010 500,000 516,940 Federal National Mortgage Association, 5.500%, 04/25/2022 1,000,000 1,002,134 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $1,486,390) 1,519,074 SHORT-TERM INVESTMENTS - 6.62% Variable Rate Demand Notes - 6.62% Aim Liquid Assets 3.871% (b) 2,400,000 2,400,000 AIM STIT-STIC Prime Portfolio 5.233% (b) 1,585,262 1,585,262 TOTAL SHORT-TERM INVESTMENTS (Cost $3,985,262) 3,985,262 Total Investments(Cost $62,134,259) - 99.34% 59,824,441 Other Assets in Excess of Liabilities - 0.66% 394,655 TOTAL NET ASSETS - 100.00% $60,219,096 Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Variable rate security. The rate listed is as of December 31, 2007. Plumb Equity Fund Schedule of Investments December 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 98.18% Air Freight & Logistics - 2.27% United Parcel Service, Inc. 6,000 $424,320 Beverages - 2.30% The Coca-Cola Co. 7,000 429,590 Communications Equipment - 4.06% Cisco Systems, Inc. (a) 28,000 757,960 Computers & Peripherals - 1.57% Dell, Inc. (a) 12,000 294,120 Consumer Finance - 1.53% Discover Financial Services 19,000 286,520 Diversified Consumer Services - 4.56% Career Education Corp. (a) 10,000 251,400 Corinthian Colleges, Inc. (a) 39,000 600,600 852,000 Diversified Financial Services - 6.85% Bank of America Corp. 11,000 453,860 J.P. Morgan Chase & Co. 8,800 384,120 Moody's Corp. 12,400 442,680 1,280,660 Electronic Equipment & Instruments - 1.60% Anixter International, Inc. (a) 4,800 298,896 Food & Staples Retailing - 5.81% CVS Corp. 12,000 477,000 Walgreen Co. 6,000 228,480 Wal-Mart Stores, Inc. 8,000 380,240 1,085,720 Food Products - 2.57% Kraft Foods, Inc. 7,000 228,410 Nestle SA - ADR 2,200 252,617 481,027 Health Care Equipment & Supplies - 7.03% Covidien Ltd. 7,850 347,676 Medtronic, Inc. 11,300 568,051 Zimmer Holdings, Inc. (a) 6,000 396,900 1,312,627 Health Care Providers & Services - 3.88% Cardinal Health, Inc. 8,000 462,000 McKesson Corp. 4,000 262,040 724,040 Industrial Conglomerates - 5.18% General Electric Co. 17,000 630,190 Tyco International Ltd. 8,500 337,025 967,215 Insurance - 7.13% American International Group, Inc. 11,500 670,450 Berkshire Hathaway, Inc. - Class A (a) 4 566,400 Berkshire Hathaway, Inc. - Class B (a) 20 94,720 1,331,570 IT Services - 8.67% Electronic Data Systems Corp. 27,500 570,075 Fiserv, Inc. (a) 9,000 499,410 Metavante Technologies, Inc. 8,000 186,560 Western Union Co. 15,000 364,200 1,620,245 Media - 1.01% The McGraw-Hill Companies, Inc. 4,300 188,383 Multiline Retail - 2.03% Kohl's Corp. (a) 8,300 380,140 Oil, Gas & Consumable Fuels - 7.21% ChevronTexaco Corp. 7,200 671,976 Exxon Mobil Corp. 7,200 674,568 1,346,544 Pharmaceuticals - 6.91% Johnson & Johnson 8,500 566,950 Merck & Co., Inc. 6,600 383,526 Pfizer, Inc. 15,000 340,950 1,291,426 Road & Rail - 1.78% Burlington Northern Santa Fe Corp. 4,000 332,920 Semiconductor & Semiconductor Equipment - 2.02% Microchip Technology, Inc. 12,000 377,040 Software - 6.67% Microsoft Corp. 35,000 1,246,000 Specialty Retail - 4.67% Cabela's, Inc. (a) 31,300 471,691 Cost Plus, Inc. (a) 55,000 238,700 Home Depot, Inc. 6,000 161,640 872,031 Thrifts & Mortgage Finance - 0.87% Washington Mutual, Inc. 12,000 163,320 TOTAL COMMON STOCKS (Cost $19,389,392) 18,344,314 EXCHANGE-TRADED FUND - 1.92% Vanguard Tax-managed Fund 7,500 359,400 TOTAL EXCHANGE-TRADED FUND (Cost $390,300) 359,400 Total Investments(Cost $19,779,692) - 100.10% 18,703,714 Liabilities in Excess of Other Assets - (0.10)% (18,567) TOTAL NET ASSETS - 100.00% $18,685,147 Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. The cost basis of investments for federal income tax purposes at December 31, 2007 was as follows*: Plumb Balanced Fund Cost of investments $ 62,134,259 Gross unrealized appreciation 2,257,273 Gross unrealized depreciation (4,567,092) Net unrealized appreciation $ (2,309,819) Plumb Equity Fund Cost of investments $ 19,779,692 Gross unrealized appreciation 948,261 Gross unrealized depreciation (2,024,239) Net unrealized appreciation $ (1,075,978) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Wisconsin Capital Funds, Inc. By (Signature and Title)* /s/ Thomas G. Plumb Thomas G. Plumb, President Date2/20/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Thomas G. Plumb Thomas G. Plumb, President Date2/20/2008 By (Signature and Title)* /s/ Tomothy R. O’Brien Timothy R. O’Brien, Treasurer Date2/14/2008 * Print the name and title of each signing officer under his or her signature.
